MEMORANDUM**
In these consolidated appeals, Joel Nater appeals his guilty-plea conviction and 72-month sentence for one count of false representation of a social security number, two counts of bankruptcy fraud, and one count of failure to appear, in violation of 42 U.S.C. § 408(a)(7)(B), 18 U.S.C. §§ 152(3), and 3146(a)(1), respectively. Nater’s counsel filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Nater has not filed a pro se supplemental brief, and appellee did not file an answering brief. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Our review of the Anders brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), does not reveal any arguable issues for appeal. Accordingly, counsel’s motion to withdraw as counsel of record is GRANTED, and the district court’s decision is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The Clerk is directed to conform the docket to the caption as set forth above.